DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Reason for Allowance
 2.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 determining a remaining runtime of the media content item; in response to determining that the remaining runtime of the media content item exceeds a threshold period of time, causing to be displayed in a sequential order a plurality of identifiers that identify the plurality of subsequent media content items, respectively, simultaneously , and wherein none of the plurality of subsequent media content items are included in the remaining runtime of the current media content item; receiving a request to rearrange the sequential order of the plurality of identifiers; and in response to receiving the request: causing to be displayed, using processing circuitry, each of the plurality of identifiers in a rearranged order based on an instruction corresponding to the request; and at the conclusion of the current media content item, causing to be automatically displayed, each of the plurality of subsequent media content items according to the rearranged order based on the instruction. Inter alia, independent claim 15 is allowable for similar reasons. The closest prior art Soderbergh (USPPGPubN 20190273972) teaches the narrative prompt overlay(s) may be presented with, or otherwise include an indication of a progress (e.g., time remaining until end of the currently presented narrative segment, time remaining for choice, [0169] wherein few subsequent narrative segments 904a and 904b presenting simultaneously with current segment, Figs. 9C, 9D, 9G, 9H and 9L) and customize the details depicted in the respective narrative segments 202, [0115]. The reference of Rodriguez (USPPGPubN 20120042251) teaches the storyboard tool then updates the index view to show the edited metadata over the thumbnail image in the storyboard display area based on the user can select a particular thumbnail image in the index view to open 
An examiner’s amendment to the record appears bellow. Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Contact Information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 6, 2022